Case 4:20-cv-00177-RCY-RJK Document 1 Filed 11/23/20 Page 1 of 17 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Newport News Division

 MICHELLE RAY,

        Plaintiff,

 v.

 FAMILY PRESERVATION SERVICES, INC.
 10304 Spotsylvania Avenue, Suite 300
 Fredericksburg, Virginia 22408
                                                         Case No.: 4:20cv177
 and
                                                             JURY TRIAL DEMANDED
 PATHWAYS BY MOLINA, INC.
 d/b/a FAMILY PRESERVATION SERVICES
 10304 Spotsylvania Avenue, Suite 300
 Fredericksburg, Virginia 22408,

 and

 PATHWAYS HEALTH AND COMMUNITY
 SUPPORT, LLC,
 10304 Spotsylvania Avenue, Suite 300
 Fredericksburg, Virginia 22408,

        Defendants.

                                         COMPLAINT

       Plaintiff Michelle Ray, by counsel, states as follows for her Complaint against Family

Preservation Services, Inc., Pathways by Molina, Inc., d/b/a Family Preservation Services and

Pathways Health and Community Support, LLC, collectively and singularly “Defendants”:

                                  I.      INTRODUCTION

               This is an action filed on behalf of Michelle Ray arising from unlawful retaliation

and discrimination committed against her by the Defendants. The Defendants retaliated against

Ray for engaging in protected activity under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§§2000 et seq. (“Title VII”), the Americans with Disabilities Act of 1990, 42 U.S.C. §§1221, et
Case 4:20-cv-00177-RCY-RJK Document 1 Filed 11/23/20 Page 2 of 17 PageID# 2




seq. and the False Claims Act, 31 U.S.C. § 3730(h). They discriminated against Ray because of

a disability caused by Multiple Sclerosis in violation of the ADA.

                           II.      JURISDICTION AND VENUE

               This is an action brought pursuant to Title VII and the False Claims Act as

clarified and amended under the Fraud Enforcement and Recovery Act of 2009 (“FERA”)

(Public Law 111-21) and the Patient Protection and Affordable Care Act (“PPACA”) (Public

Law 111-148). This Court has jurisdiction in this case pursuant to 31 U.S.C. §§3732(a),

3232(b), 3730(a), 3730(b), and 3730(h) as well as 42 U.S.C. §2000e(5). This Court also has

jurisdiction pursuant to 28 U.S.C. §§1345 and 1331.

                                   III.      DEFENDANTS

               Family Preservation Services, Inc. provides accessible, outcome-based behavioral

and mental health services primarily to children. It maintains its principal place of business at

10304 Spotsylvania Avenue, Suite 300, Fredericksburg, Virginia 22408. It conducts substantial

business in the Commonwealth of Virginia and the Eastern District of Virginia.

               Pathways by Molina, Inc., d/b/a Family Preservation Services, Inc. provides

accessible, outcome-based behavioral and mental health services primarily to children. It

maintains its principal place of business at 10304 Spotsylvania Avenue, Suite 300,

Fredericksburg, Virginia 22408. It conducts substantial business in the Commonwealth of

Virginia and the Eastern District of Virginia.

               Pathways Health and Community Support, LLC provides accessible, outcome-

based behavioral and mental health services primarily to children. It maintains its principal place

of business at 10304 Spotsylvania Avenue, Suite 300, Fredericksburg, Virginia 22408. It

conducts substantial business in the Commonwealth of Virginia and the Eastern District of

Virginia.

                                                 2
Case 4:20-cv-00177-RCY-RJK Document 1 Filed 11/23/20 Page 3 of 17 PageID# 3




               Ray filed a timely Charge of Discrimination against “Pathways by Molina, d/b/a

Family Preservation Services” asserting the allegations herein. The entity answered the Charge

implicitly admitting that Ray was an employee of the entity. It never challenged Ray’s assertion

in the Charge of Discrimination that she was employed by “Pathways by Molina, d/b/a Family

Preservation Services”. Plaintiff has since learned that an entity known as “Family Preservation

Services, Inc.” was spun-off or de-merged from a Molina related entity. Moreover, Ray is in

possession of a W-2 indicating that her employer was Family Preservation Services, Inc.

Plaintiff obtained the entire EEOC file and finds no evidence affirming that the correct employer

is any other than Pathways by Molina, d/b/a Family Preservation Services. For these and other

reasons, in an abundance of caution, three entities have been named as Defendants. Plaintiff

expects to pare this to one Defendant after further communications between the parties.

                                      IV.      PLAINTIFF

               Plaintiff Michelle Ray was employed by Defendants as a Peninsula Region Office

Administrator from September 5, 2012, until April 23, 2018. She was wrongfully terminated by

Defendants on April 23, 2018, in retaliation for taking measures in opposition to fraud and

discrimination in violation of the statutes set forth above. Ray is a citizen and resident of the

United States and the Commonwealth of Virginia. She maintains her principal residence at 10

West Pinto Court, Hampton, Virginia 23666. Ray suffers from Multiple Sclerosis and is

significantly impaired in the major life activities of working, standing, ambulating, among other

significant impairments. She is disabled as that term is defined or contemplated under the

American with Disabilities Act.




                                                  3
Case 4:20-cv-00177-RCY-RJK Document 1 Filed 11/23/20 Page 4 of 17 PageID# 4




                             V.         FACTS AND APPLICABLE LAW

        BACKGROUND

                 The Defendants provide outcome-based behavioral and mental health services for

youth in an out-patient/in-home setting. Defendants are engaged in the business of providing

behavioral therapy to children and young adults afflicted with Autism Syndrome and behavioral

disabilities.

                 Under Medicaid and Center for Medicare/Medicaid Services (“CMS”)

requirements, each child is to be individually evaluated and receive a service plan created,

monitored, and evaluated by a team of mental health professionals. Pursuant to these individual

service plans (“ISP’s”), each child and their caregivers are to receive direct, face-to-face, in-

home therapy and counseling.

                 Among the services provided by the Defendants is behavioral therapy which is

defined as systematic interventions provided by licensed practitioners within their scope of

practice as defined under the Virginia Health Professions regulatory board, and pursuant to the

respective health profession’s regulatory boards of the respective states and municipalities

named herein, and are covered as remedial care under Medicaid pursuant to 42 CFR 440.130(d).

Behavioral therapy as provided to children and young adults on the Autism spectrum is

intensive, data dependent1, and expensive.

                 The population of clients addressed in this Complaint and to whom these services

are provided are under 21 years of age. Behavioral therapy includes, but is not limited to,

applied behavior analysis, which is an intense, relatively expensive, data-dependent mode of

treatment.


1
  The data must be gathered through frequent visits to the child’s home and intensive counseling sessions with the
child and parents/guardians.

                                                         4
Case 4:20-cv-00177-RCY-RJK Document 1 Filed 11/23/20 Page 5 of 17 PageID# 5




                The Defendants have engaged in clear and specific acts of fraud on a regular basis

since, at least, 2010. Prior to her termination, Plaintiff asserted to Defendants’ management that

the following acts of fraud were committed in violation of explicit and implied certifications

made to Government Payors:

                a)     Defendants failed to supervise behavioral therapy counselors as required

by law;

                b)     Defendants failed to institute individual service plans as required by law;

                c)     Defendants failed to train in-home caregivers as required by law;

                d)     Defendants provided services to children who were not qualified to

receive them;

                e)     Defendants used providers who rendered services without proper training

and certification;

                f)     Defendants failed to issue required discharge reports; and

                g)     Defendants “rounded up” billing time for behavioral therapy services and

received payments for professional time not actually expended.

                The Defendants committed the acts and omissions identified in paragraph 12,

above, despite certifying to all Government Payors that behavioral therapy services were

provided as required under applicable law and despite certifying that all behavioral therapy

counselors were properly supervised, all individual service plans were instituted and maintained

in accordance with applicable law, in-home caregivers (typically parents and legal guardians)

were trained by behavioral therapy counselors, all children who received services were qualified

to receive them, all behavioral therapy counselors were properly trained, all reports were




                                                 5
Case 4:20-cv-00177-RCY-RJK Document 1 Filed 11/23/20 Page 6 of 17 PageID# 6




properly issued, and time was properly and honestly billed. These certifications were material to

the Government Payors’ decisions to pay.

           DEFENDANTS’ FRAUDULENT CONDUCT

                    Defendants have engaged in clear and specific acts of fraud on a regular basis

since, at least, 2010. The Plaintiff asserted several distinct types of claims.

           1.       Failure to Supervise Providers

                    For long periods of time beginning not later than early 2014, and with some of

these periods spanning more than one year, the Peninsula2 region of Defendants operated without

a Board-Certified Behavioral Analyst to supervise its Behavioral Technicians. This is a clear

violation of Medicaid and CMS standards. Despite operating without a BCBA, the Peninsula

Region of Defendants routinely billed and collected monies from Medicaid under code H2033.

Such billing was fraudulent because the services were performed without the supervision of a

BCBA.

                    Defendants’ managers knew that the Peninsula Region was operating without a

BCBA for long periods of time.

                    It is critical to note that the Defendants’ software system afforded clinicians the

sole option of billing at the higher level of care, code H2033, when billing Medicaid for home

visits. This software has been in place since before 2014. For long periods of time providers

would enter their notes in the computer system and have as their sole billing option the higher

level of care (Code H2033) which required the supervisory involvement of a BCBA. As the

Peninsula Region often had no BCBA, the numerous billing entries under code H2033 were

fraudulent. Defendants were routinely paid by the government for these fraudulent claims. The



2
    It is sometimes referred to as the Hampton region within Defendants.

                                                           6
Case 4:20-cv-00177-RCY-RJK Document 1 Filed 11/23/20 Page 7 of 17 PageID# 7




Defendants obtained the payments by falsely certifying to the Government Payors that

behavioral therapy services had been rendered pursuant to Code H2033 under the supervision of

a BCBA. This false certification was material to the Government Payors’ decisions to pay. Had

the Government Payors known that these services were rendered without the supervision of a

BCBA they would not have paid for them.

       2.      Fraudulent Individual Service Plans

               The ISP is a critically important document. It is the document from which

services are tailored to the child and ultimately provided. For long periods of time, many

children who have been provided services under codes H2033 and other lesser codes by

Defendants have been provided these services without an ISP as is required. Very often ISP’s

have not existed at all. Another common problem is that ISP’s would not be created by qualified

personnel, would not be updated periodically, often for years; and would not be created in the

manner required by applicable regulations.

               An ISP is effective for one year. The parent/guardian must “sign off” and

approve the ISP. The parent/caregiver must be updated monthly as to progress achieved under

the ISP. For many children, parent/guardian approval, updates, and, indeed, involvement at all in

the child’s care, simply never happened. There are examples of counselors being hired and

going into the field and reporting back to administrators, after providing services for months or

weeks, and inquiring not about where a particular child’s ISP was, or posing questions about its

content, but asking questions about what an ISP was. In other words, new counselors were sent

into the field without training, rendered services for significant periods of time, and would learn

only later about the function of the ISP and what it was.




                                                 7
Case 4:20-cv-00177-RCY-RJK Document 1 Filed 11/23/20 Page 8 of 17 PageID# 8




               One child, discussed infra, went without any ISP at all for more than 18 months.

During this time, services were billed and paid by Government Payors under code H2033. This

occurred with several other children as well. During the significant periods of time that the

Peninsula Region operated without a BCBA many children receiving services in the region either

did not have an ISP at all or did not have a functional, updated ISP. In any event, for these

periods, Plaintiff asserts that numerous children did not have an ISP that met CMS billing

standards. These lapses were not minor or technical, rather they were fundamental and profound

in their adverse impact upon services rendered.

               The Defendants obtained payments from the Government Payors by falsely

certifying that behavioral therapy services had been rendered pursuant to Code H2033 with ISP’s

having been created, updated, applied, and monitored in accordance with applicable regulations.

These false certifications were material to the Government Payors’ decisions to pay. Had the

Government Payors known that these services were rendered without valid ISP’s they would not

have paid for them.

       3.      Failure to Train Caregivers

               Defendants routinely ignored the training of parents, guardians and in-home

caregivers. This is a mandatory and critical objective of behavioral therapy under codes H2033

and H0032 as well as other less intensive codes. Many parents and caregivers choose to use

behavioral therapy services as a respite from their obligations to the child and blatantly refuse to

participate. They will often tell the Defendants’ providers “this is my time” and tend to other

matters.

               The failure of family caregivers to participate in Defendants’ therapy services is

pervasive and has occurred over a long period of time. This lapse is fundamental and profound



                                                  8
Case 4:20-cv-00177-RCY-RJK Document 1 Filed 11/23/20 Page 9 of 17 PageID# 9




in its adverse impact upon services rendered and program objectives. Instead of insisting on

participation by parents or caregivers and/or refusing to provide services without participation,

Defendants continued to bill and fraudulently collect payment from Government Payors under

codes H2033 and H0032 as if these basic standards had been met when they had not.

               The Defendants obtained payments from Government Payors by falsely certifying

that behavioral therapy services had been rendered pursuant to Codes H2033 and H0032 by

providing training to parents, guardians and in-home caregivers of the children being treated.

These false certifications were material to the Government Payors’ decision to pay. Had the

Government Payors known that these services were rendered without proper training of parents,

guardians and in-home caregivers, they would not have paid for them.

       4.      Provision of Services to Children Not Qualified to Receive Them

               Defendants routinely provided services to children who had not received an

appropriate diagnosis confirmed by a physician, physician’s assistant, or a licensed nurse

practitioner and billed Government Payors for same. Defendants would provide services under

code H2033 to children who had no prospect for improvement and did not and could not

productively participate in therapy.

               Defendants marketed these services to children receiving in-school care. The

simultaneous provision of these services to children receiving in-home care was prohibited.

Defendants attempted to circumvent this prohibition by offering these children the provision of

services under a subordinate Code H2012 during the school year and then during the summer

elevating the care to H2033. Defendants’ management knew that billing for services under

H2012 for children who were receiving in-school services was fraudulent and unlawful, but

routinely engaged in this conduct.



                                                 9
Case 4:20-cv-00177-RCY-RJK Document 1 Filed 11/23/20 Page 10 of 17 PageID# 10




               The Defendants obtained payments for these services by falsely certifying to the

Government Payors that behavioral therapy services had been rendered pursuant to Code H2033

to children who were qualified to receive these services. These false certifications were material

to the Government Payors’ decisions to pay. Had the Government Payors known that these

services were rendered to children who were not qualified to receive them, they would not have

paid for them. These acts of fraud were not minor or technical, rather they were fundamental

and profound in their adverse impact upon the services rendered, the ability to provide such

services to deserving children and to the quality of the programs involved.

        5.     Defendants Rendered Services Without Proper Training

               New behavioral technicians were required to be provided training as to the

importance and function of the ISP at the inception of their employment. This did not occur.

New counselors were also required to receive at least two days of safety training and additional

administrative and legal standards training for 40 hours. Behavioral Technicians were routinely

sent out to provide services under billing code H2033 without receiving this mandated training.

               Defendants billed Government Payors for services under code H2033 and

received payment for same knowing that counselors were providing them without appropriate

training.

               The Defendants obtained these payments by falsely certifying to the Government

Payors that behavioral therapy services had been rendered pursuant to Code H2033 by

Behavioral Technicians who had been fully trained in accordance with applicable regulations.

These false certifications were material to the Government Payors’ decisions to pay. Had the

Government Payors known that these services were rendered by Behavioral Technicians who

had not been properly trained, they would not have paid for them. These acts of fraud were not



                                                10
Case 4:20-cv-00177-RCY-RJK Document 1 Filed 11/23/20 Page 11 of 17 PageID# 11




minor or technical, rather they were fundamental and profound in their adverse impact upon the

services rendered, the ability to provide such services to deserving children and to the quality of

the programs involved.

       6.      Lack of Discharge Reports

               There were numerous occasions, over long periods of time, when no discharge

reports were provided at all or were provided without the involvement of a BCBA in the

Peninsula Region.

               BCBA’s were supposed to be intimately involved in the supervision of the child’s

care, development of the ISP, supervision of the quality of progress notes and all aspects of

services provided under code H2033. These standards were not met for long periods of time in

the Peninsula Region between the beginning of 2014 and the present time.

               The Defendants billed Government Payors as if discharge reports had been

completed in accordance with applicable regulations when they had not. Defendants received

payments from Government Payors when they were not entitled to them.

               The Defendants obtained these payments by falsely certifying to the Government

Payors that behavioral therapy services had been rendered pursuant to Code H2033 and that

discharge reports had been properly performed when they had not. These false certifications

were material to the Government Payors’ decisions to pay. Had the Government Payors known

that these services were rendered without discharge reports having been completed, they would

not have paid for them. These acts of fraud were not minor or technical, rather they were

fundamental and profound in their adverse impact upon the services rendered, the ability to

provide such services to deserving children and to the quality of the programs involved.




                                                 11
Case 4:20-cv-00177-RCY-RJK Document 1 Filed 11/23/20 Page 12 of 17 PageID# 12




       7.      “Rounding Up” Time for Behavioral Therapy Services

               Under billing Code H2033 one service unit equals 15 minutes. Providers are

prohibited from rounding up for partial units of service. While they may accumulate partial units

throughout the week for allowable “span billing” they shall bill only whole units.

               It is commonplace for Defendants’ counselors to round up their daily time reports.

Not only is the practice common, Defendants’ management directed behavioral technicians to do

so. These practices have resulted in fraudulent billing and collection of payments from the

government under code H2033.

               The Defendants billed Government Payors as if time had been kept and its value

had been calculated in accordance with applicable regulations when it had not. Defendants

received payments from Government Payors when they were not entitled to them.

               The Defendants obtained these payments by falsely certifying to the Government

Payors that the value of behavioral therapy services had been calculated in accordance with

applicable regulations and had been rendered pursuant to Code H2033 when they had not. These

false certifications were material to the Government Payors’ decisions to pay. Had the

Government Payors known that these services were rendered and billed for in this manner, they

would not have paid for them. These acts of fraud were not minor or technical, rather they were

fundamental and profound in their adverse impact upon the government.

       DEFENDANTS RETALIATED AND DISCRIMINATED AGAINST PLAINTIFF

               Ray suffers from Multiple Sclerosis. She filed a Charge of Discrimination with

the EEOC in March of 2018. She filed the original Charge of Discrimination because the

Defendants repeatedly and on several occasions failed to accommodate Ray’s disability by




                                               12
Case 4:20-cv-00177-RCY-RJK Document 1 Filed 11/23/20 Page 13 of 17 PageID# 13




granting needed time off. These accommodations were reasonable and indeed mandated under

the ADA and other law.

               Prior to filing the original Charge of Discrimination, Ray pressed the issue of

needed time off with the Defendants. Her request for time off, mandated under both the ADA

and the Family and Medical Leave Act, created tension and enmity between Ray and her

supervisors. Ray’s immediate supervisors knew that she suffered from MS. But they would

demand to know HIPAA-protected details and specifics about her condition when these details

had already been provided to corporate human resources. Her supervisors began to subject her to

undue and increased scrutiny in many aspects of employment – not just related to attendance – in

violation of Title VII and the ADA.

               The Defendants’ discrimination against Ray gave rise to her first Charge of

Discrimination filed on March 12, 2018.

               Upon information and belief, the Defendants learned of the filing of Ray’s first

Charge of Discrimination on approximately April 15, 2018. The Defendants terminated her

employment on April 23, 2018. The reasons given to Ray in support of Defendants’ decision to

discharge her were entirely pretextual and contrived. The real reasons for Ray’s wrongful

termination were that her supervisors became enraged because of the filing of Ray’s first Charge

of Discrimination as well as being angered over Ray’s complaints discussed at paragraphs 44

through 47, infra.

               A Notice of Right to Sue was issued to Ray on August 27, 2020. This Notice of

Right to Sue was issued in connection with her second Charge of Discrimination filed for both

retaliation and disability discrimination on April 24, 2018. This Complaint is timely filed within

90 days of the issuance of the EEOC’s Notice of Right to Sue identified above.



                                                13
Case 4:20-cv-00177-RCY-RJK Document 1 Filed 11/23/20 Page 14 of 17 PageID# 14




               Michelle Ray also engaged in protected activity under 31 U.S.C. §3730(h) by

opposing and attempting to correct the Defendants’ wrongful conduct.

               Ray communicated to the Defendants’ management that she considered the billing

practices alleged herein to be unlawful, not in compliance with applicable standards and that the

practices must be altered to bring them into compliance with law.

               By late 2017, Ray had complained on several occasions to Myra Smith, the

Defendants’ executive in charge of the Peninsula Region, and to others, about the acts and

omissions complained of in this Complaint. She did so in an effort to stop fraud, improper

billing and improper receipt of payment being committed upon Medicaid and Government

Payors and to prevent future acts of fraud.

               As the Peninsula Region’s office administrator, Ray knew that she could be held

responsible for the actions and omissions set forth in this Complaint. The specter of civil or

criminal liability attaching to her as a result of the Defendants’ conduct was intolerable to her.

               Despite providing excellent services to Defendants throughout her tenure of

employment, the Defendants wrongfully discharged Ray in retaliation for her engaging in the

conduct described above which is protected under Title VII and the False Claims Act.

                                              COUNT I

                                       Title VII: Retaliation

               Plaintiff incorporates herein by reference paragraphs 1 through 48 of this

Complaint as though fully set forth herein.

               Ray engaged in protected activity under Title VII and the ADA and this caused

the Defendants to retaliate against her by terminating her employment.




                                                 14
Case 4:20-cv-00177-RCY-RJK Document 1 Filed 11/23/20 Page 15 of 17 PageID# 15




               Ray was wrongfully discharged, and otherwise discriminated against, and the

Defendants’ actions were the proximate and actual cause of significant economic and non-

economic harm to Ray. The types of harm Ray has sustained include loss of back pay, loss of

front pay, loss of benefits and harm to business and employment reputation. In addition, Ray has

personally suffered emotional pain, inconvenience, mental anguish, humiliation, loss of

reputation and loss of quality and enjoyment of life.

               As a direct, proximate and actual result of the Defendants’ conduct, Plaintiff

Michelle Ray has suffered significant damages.

                                              COUNT II

                                 False Claims Act: Retaliation
                                      31 U.S.C. §3730(h)

               Plaintiff incorporates herein by reference paragraphs 1 through 48 of this

Complaint as though fully set forth herein.

               Ray engaged in protected activity under 31 U.S.C. §3730(h) and this caused the

Defendants to retaliate against her by terminating her employment.

               Ray was wrongfully discharged, and otherwise discriminated against, and the

Defendants’ actions were the proximate and actual cause of significant economic and non-

economic harm to Ray. The types of harm Ray has sustained include loss of back pay, loss of

front pay, loss of benefits and harm to business and employment reputation. In addition, Ray has

personally suffered emotional pain, inconvenience, mental anguish, humiliation, loss of

reputation and loss of quality and enjoyment of life.

               As a direct, proximate and actual result of the Defendants’ conduct, Plaintiff

Michelle Ray has suffered significant damages.




                                                 15
Case 4:20-cv-00177-RCY-RJK Document 1 Filed 11/23/20 Page 16 of 17 PageID# 16




                                           COUNT III

                                 Discrimination Under the ADA

               Plaintiff incorporates herein by reference paragraphs 1 through 48 of this

Complaint as though fully set forth herein.

               As a result of Defendants’ violation of Ray’s rights under the ADA and Title VII

and their unlawful discharge of her, she has suffered significant pecuniary losses, including loss

of past and future income, loss of seniority and benefits, and loss of pension. In addition, she has

suffered non-pecuniary damages including humiliation, significant inconvenience, emotional

pain, mental anguish, suffering and loss of enjoyment and quality of life.

               The Defendants engaged in these unlawful practices willfully, with malice and/or

reckless indifference to Ray’s rights protected by Title VII and the ADA.

               As a direct, proximate and actual result of the Defendants’ conduct, Plaintiff

Michelle Ray has suffered significant damages.

       WHEREFORE, Plaintiff Michelle Ray, for each Count set forth above, requests that this

Court Order:

       a)      Plaintiff be awarded all compensation sufficient to make her whole for

Defendants’ violations and conduct, including an award of lost revenue and/or back pay, and

double damages as permitted pursuant to Count II;

       b)      Plaintiff be awarded a sum sufficient to make her whole for all nonpecuniary

damages she has suffered personally including emotional pain, inconvenience, mental anguish,

humiliation, loss of reputation and loss of quality and enjoyment of life;




                                                 16
Case 4:20-cv-00177-RCY-RJK Document 1 Filed 11/23/20 Page 17 of 17 PageID# 17




       c)      Plaintiff be provided with compensation for all special damages and injunctive or

equitable relief, as may be appropriate, to prevent further harm to herself and to prevent harm to

others and the public caused by Defendants’ retaliation against whistleblowers;

       d)      Plaintiff be awarded punitive damages under her retaliation and discrimination

claims in amounts sufficient to deter this conduct in the future;

       e)      Plaintiff be awarded all costs of this action, including attorneys’ fees, costs and

expert witness expenses; and

       f)      Plaintiff recover interest from the dates all sums are due and such other relief as

the Court deems just and proper.

                             VI.      JURY TRIAL DEMANDED

       Plaintiff demands a jury trial on all issues raised in this Complaint.

                                              Respectfully submitted,

                                              MICHELLE RAY


                                              By:     /s/ James H. Shoemaker, Jr.
                                                             Of Counsel

James H. Shoemaker, Jr., VSB No. 33148
Andrew J. Dean, VSB No. 88192
Patten, Wornom, Hatten & Diamonstein, L.C.
12350 Jefferson Avenue, Suite 300
Newport News, Virginia 23602
(757) 223-4500
(757) 223-4518 (facsimile)
jshoemaker@pwhd.com
adean@pwhd.com




                                                 17
